DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the amendment made to the independent claims deems the application in condition for allowance.
In response, the Applicant is herein referred to the rejections of Claims 17-18. Claims 1-16 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2011/0192862).
	Regarding Claim 17, Knudsen discloses a wipes dispensing canister (fig.3) comprising: an elongated body (12,46); a base located proximate a first end of the elongated body (fig.3) ; an opening (opening by 16) located proximate a second end of the elongated body (46); a cap (16) located over the opening: an annular body located at least partially around the elongated body; wherein the annular body is located proximate the base; wherein the annular body is configured to mate with a wipes canister retention member located in a base mounting bracket (24) for a wipes dispensing canister. 
	In another embodiment, Knudsen discloses an annular groove (22; fig.1) located at least partially around the elongated body (12); wherein the annular groove is located proximate the base (fig.1); wherein the annular groove (22) is configured to mate with a wipes canister retention member located in a base mounting bracket (20) for a wipes dispensing canister. Therefore, it would have been very obvious to one of ordinary skill in the art to provide the device of Knudsen with an annular groove 
	Regarding Claim 18, in another embodiment, Knudsen discloses wherein the annular groove (22) is continuous around the elongated body (fig.1). Therefore, it would have been very obvious to one of ordinary skill in the art to provide the device of Knudsen with wherein the annular groove is continuous around the elongated body simply because such a configuration is very well-known in the art as another means of coupling a container with a mounting element and does not impart novelty on the claim limitation.


Allowable Subject Matter
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A wipes dispensing system including the features “wherein the cylindrical body of the dispensing canister is lowered through the opening:” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
	Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A base for a wipes dispensing system including the features “wherein in a first functional position, the base is sealed to a surface with a suction force and a wipes dispensing canister is engaged by the one or more wipes canister retention members thereby retaining the wipes dispensing canister in the base; wherein in a second functional position, at least one of the suction force is released allowing the base to be freely removable from the surface and the canister retention members are disengaged from the wipes dispensing canister allowing the wipes dispensing canister to be removed from the base” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651